Name: 81/596/EEC: Council Decision of 27 July 1981 amending, as a result of Greek accession, Decision 78/902/EEC adopting joint research programmes and programmes for coordinating agricultural research
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-08-05

 Avis juridique important|31981D059681/596/EEC: Council Decision of 27 July 1981 amending, as a result of Greek accession, Decision 78/902/EEC adopting joint research programmes and programmes for coordinating agricultural research Official Journal L 219 , 05/08/1981 P. 0016 - 0016****( 1 ) OJ NO C 144 , 15 . 6 . 1981 , P . 32 . ( 2 ) OJ NO L 316 , 10 . 11 . 1978 , P . 37 . COUNCIL DECISION OF 27 JULY 1981 AMENDING , AS A RESULT OF GREEK ACCESSION , DECISION 78/902/EEC ADOPTING JOINT RESEARCH PROGRAMMES AND PROGRAMMES FOR COORDINATING AGRICULTURAL RESEARCH ( 81/596/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 43 THEREOF , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), WHEREAS COUNCIL DECISION 78/902/EEC OF 30 OCTOBER 1978 ADOPTING JOINT RESEARCH PROGRAMMES AND PROGRAMMES FOR COORDINATING AGRICULTURAL RESEARCH ( 2 ) LAYS DOWN THE LEVEL OF THE COMMUNITY ' S FINANCIAL CONTRIBUTION TO THE IMPLEMENTATION OF THE SAID PROGRAMMES ; WHEREAS THIS AMOUNT SHOULD BE ADJUSTED ON ACCOUNT OF GREEK ACCESSION , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AMOUNT OF 18 602 000 ECU SPECIFIED IN ARTICLE 1 OF DECISION 78/902/EEC SHALL BE REPLACED BY 19 702 000 ECU . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . IT SHALL APPLY AS FROM 1 JANUARY 1981 . DONE AT BRUSSELS , 27 JULY 1981 . FOR THE COUNCIL THE PRESIDENT P . WALKER